COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-459-CV
 
ETTARENE
SESSION                                                            APPELLANT
 
                                                   V.
 
FORT
WORTH INDEPENDENT                                                 APPELLEES
SCHOOL DISTRICT, CECELIA
SPEER,
AND LOESTER POSEY
 
                                               ----------
             FROM THE 48TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On March 7, 2006, we notified appellant Ettarene Session that the
trial court clerk responsible for preparing the record in this appeal informed
the court that payment arrangements had not been made to pay for the clerk=s record as required by TEX. R. APP. P.
35.3(a)(2).  We stated we would dismiss
the appeal for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellant has not made payment arrangements for the clerk=s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. 
See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  March 30, 2006
 




[1]See Tex. R. App. P. 47.4.